Case: 3:19-mj-05304-JRK Doc #: 6 Filed: 08/29/19 1 of 1. PagelD #: 20

 

FILED 3
AUG 29 2019
IN THE UNITED STATES DISTRICT COURT —_NO RIPEN US HCT.COuRT
NORTHERN DISTRICT OF OHIO Tee
WESTERN DIVISION
\ Zo
UNITED STATES OF AMERICA, ) CaseNo. Di q re ‘\ a “|
)
Plaintiff, )
)
oy. ) MAGISTRATE JUDGE
) JAMES R. KNEPP, II
\ \ 2 SC ware T ) .
eS ARN. \ ) WAIVER OF DETENTION HEARING
Defendant. ) AND ORDER
)

” ye Scties AC 2— the above named defendant, accused of having violated x (/ w + G

advised of the nature of the charge and of his/her ‘tights, and under advice of counsel, waives in
open court his/her right to a detention hearing and consents that he/she be held without bail
pursuant to Title 18 U.S.C., Section 3142 (e) and (i) but reserves the right to raise the issue of
Defendant

i

a

Cotfnsel for Defendant

M( p S205

detention at a later date.

IT,1IS SO ORDERED.

 
